DETAILED ACTION
This application is a divisional of U.S. Application No. 15/564,483, now abandoned.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “to render the heat able extruded protein composition pasteurized or commercially sterile” renders the claim indefinite because it is not clear what makes a composition commercially sterile vs. sterile.  With respect the prior art, a composition that is sterile would be considered commercially sterile.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over McMindes et al. (US 8,529,976).
Regarding claims 1, 2, 4-8 and 10-13, McMindes et al. disclose a method of producing a retorted restructured meat product comprising a structured protein product having a protein content of from 50 to 100% by weight of the ingredients and protein fibers that are substantially aligned (Abstract, C3/L12-30, C13/L46-47), the method comprising the steps of: (a) feeding a pre-mix having a protein content of from 50-100% by weight, a fat content of from about 1% to about 30% by weight wherein the fat source is a plant based oil including canola oil, cottonseed oil, grape oil, olive oil, peanut oil, palm oil, soybean oil, sunflower oil, vegetable oil and combinations thereof (C19/L42-52) and a moisture content of about 1% to about 80% by weight into an extruder to heat, shear and ultimately plasticise the mixture and form an extrudate comprising structured protein products having protein fibers that are substantially aligned (C9/L2-22; C10/L17-26); (b) incorporating the structured protein products into restructured meat compositions; (c) packing and sealing the restructured meat product in cans in a conventional manner and employing conventional sealing procedures (C22/41-43); and (d) retort cooking the canned restructured meat product to kill any microbes that might be present, i.e., sterilize (C22/L38-51).
McMindes et al. disclose the pre-mix is heated to a temperature of from about 100ºC to about 180ºC (i.e., 212ºF to 356ºF) as it passes through the extruder (i.e. thermally processed-C9/L47-50).  
Given McMindes et al. disclose employing sealing the packages using conventional procedures, the skilled artisan would have been motivated to select any type of known sealing method including hermetically sealing. 
Given McMindes et al. disclose a process substantially similar to that presently claimed, intrinsically the retorted restructured protein product of McMindes et al. would display hardness, chewiness and springiness values, as measured by texture profile analysis, within the broadly claimed ranges.
Regarding claim 3, McMindes et al. disclose all of the claim limitations as set forth above.  McMindes et al. disclose adding colorant to the protein-containing material prior to being fed into the extruder (C16/L34-55).  McMindes et al. disclose the colorant may be in the form of a liquid (C17/L25-28, C19/L23-33).  
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McMindes et al. (US 8,529,976) in view of Santos-Neves (“Soup” - https://www.epicurious.com/archive/everydaycooking/tastetests/chickennnoodletastetest, January 30, 2009, downloaded 9 August 2019.
Regarding claims 3 and 9, McMindes et al. disclose all of the claim limitations as set forth above.  While McMindes et al. disclose a retorted restructured meat product, the reference does not disclose wherein the protein product is retorted with a liquid that is a sauce or a broth.
Santos-Neves teach chicken noodle soup (i.e. soup comprising chicken pieces).  Santos-Neves also teaches that was known to obtain chicken noodle soup in packaged form.
Given McMindes et al disclose that the restructured protein product may be formed into a variety of forms including since Santos-Neves teach the concept of a packaged soup wherein the soup comprises meat pieces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used pieces of the restructured meat product to make a soup, i.e., including broth, and to package the soup. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759